OPINION AND ORDER

Yancy Lee White of Manchester has been charged in a disciplinary proceeding before the Kentucky Bar Association with a violation of SCR 3.130-8.3 which provides that it is professional misconduct for an attorney to commit a criminal act which adversely reflects on that attorney’s fitness to practice law. White pled guilty to a violation of KRS 218A.210, possession of prescription drugs not in a proper container, a Class A misdemeanor and admits to having developed a drug and alcoholic dependency. He received a sentence of 90 days, conditionally discharged for two years.
The Board of Governors of the Kentucky Bar Association recommended that White receive a public reprimand and that he also seek help from the Lawyers Helping Lawyers Committee of the KBA.
After review, this Court agrees with the recommendation of the Board of Governors of the KBA that White receive a public reprimand. He is further ordered to submit evidence of contact with Lawyers Helping Lawyers Committee of the Kentucky Bar Association to the KBA within thirty days of this order. He is further ordered to pay the costs of this action in the amount of $18.53.
All concur.
ENTERED November 24, 1993.
/s/ Robert F. Stephens Chief Justice